Citation Nr: 0206954	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  02-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the veteran filed a timely request for a waiver of 
the recovery of an overpayment of Department of Veterans 
Affairs (VA) compensation benefits in the calculated amount 
of $8,003.61.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965 and August 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination by a 
Committee on Waivers and Compromises (Committee) of a VA 
Regional Office (RO).  A notice of disagreement was received 
in April 2001, a statement of the case was issued in January 
2002, and a substantive appeal was received in February 2002.  


FINDINGS OF FACT

1.  On October 25, 1998, a letter was sent by VA to the 
veteran's home address notifying him that he owed VA the sum 
of $8,003.61 in connection with his award of VA compensation 
benefits; the letter included notice of the right to request 
waiver of recovery of the overpayment and that such a request 
must be filed within 180 days of that notice.

2.  At the time the October 25, 1998, letter was sent, VA had 
knowledge that the veteran was incarcerated and also had 
knowledge of his prison mailing address.

3.  Because VA did not mail the notice of the indebtedness to 
the veteran's prison address, there was a delay in receipt of 
notification of the time limit for requesting waiver of 
recovery of the overpayment; the veteran's request for waiver 
of recovery of the overpayment received by VA on November 30, 
2000, therefore must be considered timely. 


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the 
overpayment of compensation and pension benefits in the 
amount of $8,003.61 was timely filed.  38 U.S.C.A. §§ 5107, 
5302(a) (West 1991 & Supp. 2001); 38 C.F.R. § 1.963(b) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the DMC 
in the March 2001 decision as well as by the RO in the 
January 2002 statement of the case.  In those documents, the 
veteran has been furnished notice of the issue and applicable 
laws and regulations regarding a timely request for a waiver 
of a recovery of an overpayment of compensation and pension 
benefits.

With regard to the assistance requirements of the new law, 
the Board observes that no additional pertinent evidence has 
been identified by the veteran.  Accordingly, the Board 
therefore finds that the record as it stands is adequate to 
allow for an equitable review of the issue on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

A request for a waiver of recovery of an indebtedness shall 
only be considered if made within 180 days following the date 
of notice of indebtedness, if such notice was issued on or 
after April 1, 1983.  The 180 day period may be extended if 
the individual requesting waiver demonstrates that, as a 
result of an error by VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of the 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  

In the present case, a review of the claims file shows that, 
on October 25, 1998, a letter was sent to the veteran's home 
address notifying him that he owed VA the sum of $8,003.61 in 
connection with his award of VA compensation and pension 
benefits.  He was also notified of his right to request 
waiver of recovery of the overpayment and that such a request 
must be filed within 180 days of that notice.  However, the 
veteran's waiver request was received on November 30, 2000, 
well over 180 days from notification of the debt.

Nevertheless, the record shows that at the time the 
notification letter was mailed to the veteran on October 25, 
1998, VA not only had knowledge of his incarceration, but had 
in fact already sent mail to him at his prison address.  
Under the circumstances, the Board finds that there was error 
on VA's part in not sending the required notice to the proper 
address.  The record further suggests that the relationship 
between the veteran and his spouse (who remained at the home 
address) was strained during the time period in question as 
evidenced by certain communications received from the veteran 
regarding an apportionment.  The Board therefore believes it 
reasonable to find that the veteran did not actually receive 
the notice letter within a reasonable time after it was 
mailed to his home address.  Unfortunately, there is no 
evidence clearly showing that the veteran ever did receive 
the notice letter.  Under these particular circumstances, the 
Board must conclude that the waiver request received from the 
veteran on November 30, 2000, must be viewed as timely.  
Accordingly, his waiver request must be adjudicated by the 
Committee.  


ORDER

The veteran's request for waiver of recovery of an 
overpayment in the calculated amount of $8,003.61, was timely 
received.  To this extent, the appeal is granted. 


REMAND

In view of the Board's finding that the veteran's waiver 
request was timely, the Committee must now take appropriate 
action to develop and adjudicate the waiver request.  

Accordingly, the case is hereby REMANDED for the following 
action:

The Committee should take appropriate 
action to develop and adjudicate the 
veteran's request for waiver of the 
recovery of the overpayment of 
compensation benefits in the calculated 
amount of $8,003.61.  The veteran should 
be furnished notice of the Committee's 
determination and notice of appellate 
rights and procedures.  

The purpose of this remand is to ensure that the veteran's 
request for waiver of recovery of an overpayment is developed 
and adjudicated.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

